DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Response to Arguments
Applicant's arguments, see page 7-9, filed March 1, 2022, with respect to the rejection of Claim 1 under 35 U.S.C. §103 as being unpatentable over Kim in view of Tao and Fujii have been fully considered but they are not persuasive. 

A. Applicant argues as follows:
Tao fails to teach or suggest the recited features in amended claim 1 because base stations in Tao do not perform channel coordination for data transmission and the detection of channel in Tao is performed by UE.
In sum, the system to which Tao applies is an LTE system. Since the LTE system has X2 interfaces between base stations, base stations do not perform the channel coordination for data transmission. 
In contrast, according to claim 1, the channel coordination is performed between the first AP and the second AP. Claim 1 recites "detecting, by a first access point AP 
Moreover, in the LTE system, as would be known to a person skilled in the art, the detection of channel is performed by the UE, which can also be seen in the above. 
In contrast, in claim 1, the first AP currently serving the terminal detects signal quality of each neighboring AP in response to determining that the channel needs to be configured for a real-time service initiated by the terminal. Thus, the first AP subsequently sends a channel coordination request signaling to the determined second AP to achieve a reduction in interference in the wireless network through channel coordination between different APs. 
Therefore, Tao fails to teach or suggest the recited features in claim 1. 
Moreover, other cited references, Fujii and Song, do not teach or suggest the features above. In sum, cited references, individually or in combination, fail to teach, or suggest all features recited in claim 1 for at least the reasons above. Therefore, claim 1 is allowable.

Examiner respectfully disagrees. Firstly, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, In response to applicant's argument that Tao is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tao is directed to estgablishing a cooperating set in coordinated multi-point communication. Coordinated scheduling/beamforming which takes advantage of the information exchanges between different cells to reduce inter-cell interference by scheduling resources (time, frequency, space, etc.), which includes beamforming vectors scheduling, so as to promote cell-edge performance and improve system throughputs (Tao Abstract; Paragraph [0001-0004]).

Applicants argues since the LTE system has an X2 interference between base station the base station do not perform the channel coordination for data transmission.
Examiner notes the X2 interface is merely a signaling interface defined in LTE to facilitate communication between the two access points (base stations). 


Joint processing takes advantage of space diversity from antennas of different cell base stations to users to promote cell-edge user performance. Joint transmission means the physical downlink shared channel (PDSCH) via which multiple cells send bearing user data information with same time-frequency resources. dynamic cell selection means that the UEs dynamically select a certain cell at the same time point and send PDSCH to it. Coordinated scheduling/beamforming takes advantage of the information exchanges between different cells to reduce inter-cell interference by scheduling resources (time, frequency, space, etc.), which includes beamforming vectors scheduling, so as to promote cell-edge performance and improve system throughputs. (Tao Paragraph [0002-004]).
Tao discloses in Figure 3 at 302 the eNodeB to which the serving cell of the UE belongs configures the measurement set and sends the configured measurement set to the UE, and meanwhile the UE measures the channel state information of all the cells in the measurement set. At 303 , the UE feeds back measurement result to the eNodeB to which the serving cell belongs, and the measurement result includes transmission delay from the measurement cell to the UE, RSRP intensity of the measurement cell and measurement cell ID corresponding to the measurement result, and also can include specific channel state information such as CSI and CQI. Herein, the measurement result fed back by the UE can be the measurement result of all the 
That is the base station requests the UE provide channel quality measurements for its serving cell and neighboring cells. The serving base station receives a measurement report and detects a signal quality of each neighboring cell access point (base station).
At 304 Tao discloses where the serving base station selects candidates for coordinating based on the measurement results detected from the measurement results reported by the UE and transmits a coordination request. At 305  the eNodeB, to which the serving cell of the UE belongs, sends the CCS establishment request to the eNodeB, to which the CoMP cooperating cells in the determined candidate CCS belong and which is different from the eNodeB to which said serving cell belongs, via an X2 application protocol (X2AP) message of the control plane of the LTE X2 interface (Tao Paragraph [0069-0074]). 
In response to the coordination request (CCS establishment request) the serving base station receives a response indicating whether the second neighboring access point (base station) agrees to coordinate). At 306 and 307  the eNodeB to which the CoMP cooperating cells which have received the CCS establishment request belong makes response to the CCS establishment request to the eNodeB to which the serving cell of the UE belongs, and this step further includes that after the eNodeB to which the CoMP cooperating cells belong receives the CCS establishment request, it determines whether to accept the CCS establishment request according to the load and resource usage condition of the cell identified in the CCS establishment request and the UE service bearing information provided in the CCS establishment request. The response information includes the ID of the serving cell in which the UE is, the target cell ID, and ID of accepting or rejecting CoMP (Tao Paragraph [0074-0075]).

Thus the references do teach “detecting, by a first access point AP currently serving the terminal, signal quality of each neighboring AP; determining a neighboring AP with signal quality greater than a preset signal quality threshold as a second AP that interferences with the first AP and requires channel coordination; sending, by the first access point AP, a channel coordination request signaling to the second AP, wherein the channel coordination request signaling comprises a designated channel that the first AP requests to coordinate.”

All remaining arguments presented by Applicant not specifically addressed herein and directed to various dependent claims are found unpersuasive for the same reasons as stated herein, supra, with regard to independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414